Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 20 remains in the application as withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hufnagl (US 4,221,941).  Hufnagl discloses a semi-hollow punch rivet (10) connecting a pile (24, 26) comprising: a rivet head (12); a cylindrical shank (14); a blunt foot front surface (the distal end curved surface); a shaft cavity (18) having a bell-like shape formed as a blind hole including a convex arc-shaped inlet, a linear portion at a 7° to the axis and, a dome portion.  The cavity depth is shown within the claimed range relative to the shank diameter.


    PNG
    media_image1.png
    242
    616
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hufnagl.  Hufnagl does not disclose the dimensions of the shaft, the front foot surface or the radius of the convex inlet.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the rivet of Hufnagl with the dimensions as claimed because it is well known to make fasteners, including rivets, in different sized for different applications.


Response to Remarks
The 112(b) rejections have been obviated as a result of the amendment.

The prior art rejections remain unchanged.

Applicant argues the claims define over Hufnagl because the rivet disclosed in Hufnagl is not suitable for use as a semi-hollow punch rivet.  Applicant argues the Hufnagl teaches the rivet made of different materials than the instant invention making it not suitable for use as a semi-hollow punch rivet.  In response, the examiner disagrees for a number of reasons.  First, the feature of a semi-hollow punch rivet is only found in the preamble as non-limiting because it is not necessary to give “life, meaning and vitality” to the claim.  See MPEP 2111.02.  Second, even if it were limiting in the preamble it defines no structure and so at best it would be considered as an intended use where Hufnagl would be capable of the intended use.  Hufnagl would be capable of punching through select materials; and also as noted by applicant, there is an overlap in the titanium of Hufnagl and the copper of the instant invention so clearly they would be capable of the same intended use.  See MPEP 2111.02, II.  And finally, the materials argued as having different E-modulus are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677